Citation Nr: 1705662	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-31 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent since October 23, 2014, for tinea cruris.

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1988 to March 1992, from July 1993 to December 2000, and from October 2004 to July 2005. He had additional periods of service with the Army National Guard. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the St. Paul, Minnesota, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to send the Veteran the appropriate notice of how he can substantiate his claims. There is no evidence in the record that, following the filing of the Veteran's claims in October and November 2014, he was sent the necessary Veteran's Claim Assistance Act (VCAA) notices.

Remand is also necessary to obtain additional service treatment records (STRs). The record reflects that the Veteran had periods of service with the Army National Guard but service treatment records are not of record. Additionally, a physical examination for service entrance for the Veteran's last period of active duty is not of record. 

A determination as to whether the claim needs to be reopened will be withheld until these records are added to the file.

Lastly, a new medical opinion will be required following the addition of these records.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Send the Veteran the required VCAA notices informing him of the evidence necessary to substantiate his petition to reopen the claim of service connection for left and right knee disorders and any information necessary to establish entitlement to the underlying claims for benefits, and information to substantiate his claim for an increased rating for tinea cruris.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed left and right knee disorders and his tinea cruris that is not already in VA's possession. 

3.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it forward all available service treatment records from the Veteran's periods of active duty and from his periods of service with the Army National Guard not already of record associated with such duty for incorporation into the record.

4.  AFTER THE ABOVE DEVELOPMENT IS COMPLETE, return the file to the VA examiner who conducted the February 2015 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of his left and right knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's right knee disorder began in service, was caused by service, or in any way originally manifested during service.

b.  whether right knee arthritis manifested to a compensable degree within one year of service separation.

c.  whether the Veteran's left knee disorder began in service, was caused by service, or in any way originally manifested during service.

d.  whether left knee arthritis manifested to a compensable degree within one year of service separation.


The examiner's attention is drawn to the following:

*July 1995 STR stating right knee complaints and a diagnosis of patellar contusion. VBMS Entry 8/15/2001 (first), p. 6, 8, 9.

*July 1995 STR indicating treatment for a right knee injury. VBMS Entry 8/15/2001 (second), p. 95.

*July 1995 right knee X-ray study. VBMS Entry 8/15/2001 (second), p. 80.

*December 1995 treatment for right knee complaints. VBMS Entry 8/15/2001 (second), p. 92.

*December 1995 right knee X-ray study. VBMS Entry 8/15/2001 (second), p. 79.

*February 1996 STR physical profile stating that the Veteran was not to run for 2 months due to a knee sprain. VBMS Entry 8/15/2001 (first), p. 10.

*February 1996 STR indicating treatment for a right knee disorder. VBMS Entry 8/15/2001 (first), p. 16-17.

*February 1996 STR indicating treatment for right knee complaints. VBMS Entry 8/15/2001 (second), p. 90.

*September 2001 VA Gulf War examination, which examined both left and right knees and which included a history and complaints of a left knee disorder.

*September 2001 VA knee X-ray study. VBMS Entry 8/24/2015, p. 1.

*January 2002 VA Gulf War Registry Examination which includes knee complaints. VBMS Entry 8/24/2015, p. 1-4. 

*April 2002 VA treatment for left knee complaints. VBMS Entry 8/24/2015, p. 4-5.

*August 2002 VA treatment record indicating left knee complaints. VBMS Entry 8/24/2015, p. 5-6.

*March 2005 report of medical history where the Veteran indicated that he had "knee trouble" and wrote that it occurs "sometimes when I run." VBMS Entry 10/11/2006, p. 11-12.

*May 2005 Medical Evaluation Board summary which included an examination of the lower extremities. VBMS Entry 5/10/2005.

*May 2005 physical examination for service separation. VBMS Entry 10/11/2006, p. 35-36.

*December 2011 general medicine examination which included a history of knee problems, a bilateral knee examination, knee X-ray studies, and diagnoses of minimal right knee degenerative joint disease and left knee strain.

*March 2012 VA treatment record indicating right knee pain and stating a diagnosis of right knee arthritis.

*August 2013 VA treatment record indicating right knee pain and stating a diagnosis of right knee arthritis. VBMS Entry 8/24/2015, p. 16-18.

*September 2014 VA knee X-ray studies. VBMS Entry 8/24/2015, p. 19-20. 

*October 2014 VA treatment record indicating treatment for knee complaints. VBMS Entry 8/24/2015, p. 21.

*November 2014 claim for service connection which includes a statement from the Veteran and copy of a VA treatment record stating that "pt relates a history of injuries to his knees in the 1990's; certainly the osteoarthritis in his knees can be caused by injury or worsened by injury in the past" and providing diagnoses of bilateral osteoarthritis and bilateral chondrocalcinosis.

*December 2014 MRI studies of the knees. VBMS Entry 8/24/2015, p. 21-23.

*January 2015 VA treatment record for knee complaints stating that "chronic bilateral knee pain appears to be related to OA and chondromalacia. Exact etiology of early OA is unknown at present." VBMS Entry 8/24/2015, p. 24-28.

*February 2015 VA examination report.

*March, April, May, and July 2015 VA treatment records for knee complaints. VBMS Entry 8/24/2015, p. 28-31.

*May 2016 Statement of Accredited Representative (in lieu of VA Form 646).

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




